Appellee obtained judgement against appellant, in the court below, on April 10, 1923, and on June 5, 1923, this appeal was taken. The transcript was filed in this court on November 9, 1923, and on November 13, 1923 (that day being a motion day in this court), it was here submitted upon motion to affirm accompanied by a statement from counsel for appellee that they believed that the case was brought into this court merely for delay. Upon an examination of this record this court is of the opinion that the motion is well taken. The motion, therefore, will be granted, and the judgment accordingly affirmed, under authority of Supreme Court rule 18, 2 Code 1907, p. 1510. this rule provides that on motion day, if counsel for the defendant in error or appellee state that it is his belief that the case be brought in this court merely for delay, the record shall be submitted to the court without argument on either side, and if the court, on examination of the record, consider it a delay case, the judgment shall be affirmed. As stated, we so consider this case, for the reason nothing has been done to perfect the appeal; no error assigned, no briefs of counsel for appellant. Let the judgment appealed from stand affirmed. Affirmed.